Citation Nr: 1421881	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  10-32 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left knee disability; and if so, whether the reopened claim should be granted.  

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, including secondary to service-connected disabilities; and if so, whether the reopened claim should be granted.  

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to a compensable evaluation for Horner's syndrome, right eye, ptosis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In March 2012, the Veteran testified at a video conference hearing held before the undersigned.  A transcript of this hearing has been added to the record.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

The reopened claim of entitlement to service connection for an acquired psychiatric disorder, including secondary to service-connected disabilities, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an unappealed rating decision issued in April 2006, the RO denied the Veteran's original claims seeking service connection for a left knee disability and for an acquired psychiatric disorder, including secondary to service-connected disabilities.

2.  Evidence received since the April 2006 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a left knee disability and for an acquired psychiatric disability, including secondary to service-connected disabilities.  

3.  The Veteran's current left knee disability, diagnosed as patellofemoral syndrome, status post medial meniscus repair, cannot be reasonably disassociated from his military service.
 
4.  The Veteran's current right knee disability, diagnosed as patellofemoral syndrome, status post medial meniscus repair, cannot be reasonably disassociated from his military service.

5.  At the March 2012 video conference hearing, the Veteran requested a withdrawal of his appeal concerning of the issue of entitlement to a compensable evaluation for Horner's syndrome, right eye, ptosis.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for a left knee disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for reopening the claim of entitlement to service connection for an acquired psychiatric disorder, including secondary to service-connected disabilities, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for a left knee disability, diagnosed as patellofemoral syndrome, status post medial meniscus repair, have been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  The criteria for service connection for a right knee disability, diagnosed as patellofemoral syndrome, status post medial meniscus repair, have been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  The criteria for withdrawal of the appeal concerning the issue of entitlement to a compensable evaluation for Horner's syndrome, right eye, ptosis, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  As noted below, the Veteran has withdrawn from appeal the issue of entitlement to a compensable evaluation for Horner's syndrome, right eye, ptosis.  Given the favorable outcome on the remaining issues addressed herein, no conceivable prejudice to the Veteran could result in issuing this decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b)(West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  


A.  New and Material Evidence - Left Knee Disability and Acquired Psychiatric Disorder, Including Secondary to Service-Connected Disabilities

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In an unappealed rating decision issued in April 2006, the RO denied the Veteran's original claims seeking service connection for a left knee disability and for an acquired psychiatric disorder, including secondary to service-connected disabilities.  As for the left knee claim, the April 2006 rating decision found no evidence linking the Veteran's current left knee disability to his military service.  As for the acquired psychiatric disorder, the rating decision determined that secondary service connection was not warranted as the Veteran's left knee disability was not shown to be related to his military service.

Evidence received since the April 2006 rating decision includes some evidence which is new and material, and which also raises a reasonable possibility of substantiating the Veteran's claims.  Specifically, a September 2007 VA medical treatment report noted the VA physician's opinion that the Veteran's left knee disability was more likely than not the result of his military duties, including multiple low-altitude parachute jumps.  In support of this opinion, the VA physician indicated that the current left knee disability was the result of a degenerative process, and not a single isolated incident or accident.  

This evidence is new and material, and raises a reasonable possibility of substantiating both the Veteran's claims of entitlement to service connection for a left knee disability and an acquired psychiatric disorder.  Accordingly, the claims of service connection for both a left knee disability and for an acquired psychiatric disability are reopened.  

The reopened issue of service connection for a left knee disability is addressed below.  The reopened issue of service connection for an acquired psychiatric disorder requires additional development, and is addressed in the Remand portion of this decision.

B.  Entitlement to Service Connection 
for Left and Right Knee Disabilities

The Veteran served on active duty in the Marine Corps from October 1982 to February 1987.  His report of separation, Form DD 214, listed his inservice specialties as rifleman and reconnaissance man - parachute jump qualified.  It also noted that he completed the airborne course. 

A review of the Veteran's service treatment records revealed that he sought treatment for left knee pain and swelling in July 1983.  Physical examination of the left knee revealed findings of limited range of motion, swelling, and pain on palpation.  The report concluded with an assessment of left knee medial ligament strain.  A follow up treatment report, dated in August 1983, noted moderate swelling in the left knee.  It further noted that the Veteran was taking medication for left knee pain.  The report concluded with an assessment of contusion to left knee, medial aspect.  Subsequent inservice treatment reports, including a February 1987 separation examination, were silent as to any complaints of or treatment for right or left knee disability.

A November 2004 VA treatment report noted the Veteran's complaints of a locking left knee.  In March 2005, he underwent an arthroscopy of the left knee, with partial medial menisectomy.  The operative report concluded with a diagnosis of displaced bucket handle tear, medial meniscus, left knee.

A June 2006 treatment report noted the Veteran's complaints of a suspected right knee strain, after his right knee had twisted and buckled earlier that same day.  The report concluded with an assessment of right knee pain with effusion and suspected sprain.  Subsequent treatment reports revealed continuing complaints of right knee pain, and an August 2006 operative report indicated that he underwent an arthroscopy of the right knee, partial medial menisectomy.

In August 2007, the Veteran was seen in the VA orthopedic clinic for a right knee follow up.  Following a physical examination, the VA orthopedic surgeon  noted the following impression:

At th[e] time of his arthroscopy, he was noted to have some degenerative changes in the trochlear groove.  His present symptoms appeared to be largely patellofemoral as well, probably indicating an extension of that process.

A September 2007 VA treatment report noted that the Veteran's right knee was being reexamined.  Following a physical examination, the report concluded with an assessment of status post partial medial menisectomy.  The VA physician then opined that the approximately 60 low-altitude parachute jumps during the Veteran's military service were more likely than not the causative factor of his bilateral degenerative meniscal tears.  In support of this opinion, the VA physician indicated that the medial meniscal tears were not the result of a single isolated incident or accident, but instead the result of a degenerative process.

In October 2007, the Veteran submitted statements from two fellow service members indicating that the training they received during service was quite strenuous.  Both fellow service members also recalled the Veteran's complaints of knee pain beginning during the time they were in jump school, and continuing ever since.

A November 2007 VA treatment report concluded with an assessment of history of past partial medial menisectomy with early degenerative joint disease, right knee.  

In December 2007, a VA examination for joints was conducted.  The report noted the Veteran's history of knee problems which began during his military service and continued to worsen ever since.  The report included a summary of the treatment received for each knee over the years.  Following a physical examination, the report concluded with diagnoses of post-operative bilateral medial meniscus repairs and bilateral patellofemoral syndrome.  The VA examiner then opined that there was no evidence that the right or left knee meniscus tears and subsequent surgeries were secondary to military service.  In support of this opinion, the VA examiner noted that a meniscus tear occurring years earlier would have been recognized and repaired.  The VA examiner also noted that both MRI scans of the knees revealed effusions and bone bruising, which indicates an acute rather than chronic injury.

Based upon a longitudinal review of the evidence of record, the Board finds that there is competent and credible evidence of the Veteran injuring both knees during his military service.  His service treatment records document treatment for left knee medial ligament strain in July 1983.  Moreover, the Veteran submitted statements and testified that he injured both his knees during service; and that both knees continued to have problems ever since.  His contentions were further supported by statements received from two fellow service members.

The record also includes a September 2007 opinion from a VA physician that the Veteran's multiple inservice parachute jumps were more likely than not a causative factor of his bilateral degenerative meniscal tears.  This opinion is also supported by the August 2007 impression from the Veteran's VA orthopedic surgeon that the Veteran's right knee arthroscopy revealed some degenerative changes in the trochlear groove, and that his present symptoms appeared to be largely patellofemoral as well, indicating an extension of that process.

Standing in contrast, the record includes a negative VA examination/opinion in November 2007, which suggests that the Veteran's bilateral knee disabilities were the result of acute post service injuries, and not a degenerative process.  

As no one opinion is more probative than the other, the opinions are in relative equipoise.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.).  Therefore, resolving all doubt in favor to the Veteran, the Board finds that the evidence supports a nexus between the Veteran's current left and right knee disabilities and his military service.  As all elements of service connection have been satisfied, service connection for both left and right knee disabilities is granted.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(d) (2013).

C.  Increased Evaluation for Horner's Syndrome, Right Eye, Ptosis

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, at his March 2012 video conference hearing, requested the withdrawal of his appeal of the issue of entitlement to a compensable evaluation for Horner's syndrome, right eye, ptosis.  Accordingly, there remains no allegation of error of fact or law for appellate consideration; the Board does not have jurisdiction to review the appeal of this issue; and it must be dismissed.



ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for a left knee disability is reopened; and service connection for a left knee disability, diagnosed as patellofemoral syndrome, status post medial meniscus repair, is granted.

New and material evidence having been submitted, the claim for entitlement to service connection for a psychiatric disorder is reopened, and to this extent only, the appeal is granted.

Service connection for a right knee disability, diagnosed as patellofemoral syndrome, status post medial meniscus repair, is granted.

The appeal of the issue of entitlement to a compensable evaluation for Horner's syndrome, right eye, ptosis, is dismissed.


REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder, including secondary to his service-connected disabilities.  

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In January 2008, the Veteran underwent a VA examination for mental disorders.  Following a mental status examination, the report listed diagnoses of major depressive disorder, recurrent, with anxiety; alcohol dependence; and cannabis abuse.  The VA examiner then opined that there was no basis to link the Veteran's current psychiatric disorder to a service-connected disability, in part because the Veteran's left knee disability was not service-connected.

As noted in the decision above, service connection has now been established for the Veteran's right and left knee disabilities.  Under these circumstances, the Board finds that a new psychiatric examination is necessary to determine whether any current psychiatric disorder was incurred in or aggravated during the Veteran's military service; and/or caused or aggravated by his service-connected disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded for the appropriate examination to determine whether any psychiatric disorder diagnosed during the course of this appeal is related to the Veteran's military service; or is secondary to his service-connected disabilities.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently or previously diagnosed psychiatric disorder, including major depressive disorder, recurrent, with anxiety; alcohol disorder; and cannabis abuse, was incurred or aggravated during the Veteran's military service (October 1982 to February 1987).  IF NOT, the examiner is to provide an opinion as to whether it is at least as likely as not that the disorder was caused OR aggravated (i.e., increased in severity beyond the natural progress of the condition) by his service-connected disabilities.

A complete rationale must be provided for all opinions expressed. If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why that opinion would require speculation.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated on the merits.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


